DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/20/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1: Claims 1-20 are directed to statutory categories, namely a machine (claims 1-10), and a process (claims 11-20).

Step 2A, Prong 1: Claims 1 and 11, in part, recite the following abstract idea: 
…automatically determining packing configurations for packing items into shipping boxes at a retail facility, …comprising: a plurality of human operated packing stations; …storing item data, shipping box data, and packing configuration data including packing configurations for packing combinations of items into shipping boxes; …the plurality of human operated packing stations… to: execute a first feedback loop to compare past packing configurations of a first set of item with a first packing configuration for the first set of items and adjust the first packing configuration based on this comparison; provide the adjusted first packing configuration to one or more of the plurality of human operated packing stations for a human to pack the first set of items into one or more shipping boxes in accordance with the adjusted first packing configuration; execute a second feedback loop to receive data from the plurality of human operated packing stations comprising whether human operators packed the first set of items in accordance with the adjusted first packing configuration; and determine data corresponding to human operator deviations from the adjusted first packing configuration based on the data received from the plurality of human operated packing stations; and provide the adjusted first packing configuration to one or more of the plurality of human operated packing stations… to pack additional orders of the first set of items into the one or more shipping boxes [Claim 1],
A method for automatically determining packing configurations for packing items into shipping boxes at a retail facility, the method comprising: …a plurality of human operated packing stations… a first feedback loop to compare past packing configurations of a first set of item with a first packing configuration for the first set of items and adjusting the first packing configuration based on this comparison… stores item data, shipping box data, and packing configuration data including packing configurations for packing combinations of items into shipping boxes; providing… the adjusted first packing configuration to one or more of the plurality of human operated packing stations for a human to pack the first set of items into one or more shipping boxes in accordance with the adjusted first packing configuration; executing… a second feedback loop to receive data from the plurality of human operated packing stations comprising whether human operators packed the first set of items in accordance with the adjusted first packing configuration; and determine data corresponding to human operator deviations from the adjusted first packing configuration based on the data received from the plurality of human operated packing stations; and providing… the adjusted first packing configuration to one or more of the plurality of human operated packing stations… to pack additional orders of the first set of items into the one or more shipping boxes [Claim 11].

These concepts are not meaningfully different than the following concepts identified by the 2019 Revised Patent Subject Matter Eligibility Guidance: 
Concepts relating to certain methods of organizing human activity. The aforementioned limitations describe steps for managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions. Specifically, determining and iterating packaging configurations based on observations and comparison describes steps for following rules and instructions. As such, claims 1 and 11 recite concepts identified as abstract ideas.

Dependent claims 2-10 and 12-20 recite limitations relative to the independent claims, including, for example: 
wherein the control circuit is further configured to: determine a hash value to associate with the first set of items based on weighted distributions of at least one or more item properties associated with the first set of items and a count of shipping boxes used to ship the first set of items; and cause the database to store the hash value and associate the hash value with the first set of items and a count of the one or more shipping boxes associated with the adjusted first packing configuration, wherein the hash value is used to determine a reference count of shipping boxes used in part in determining a subsequent adjusted first packing configuration [Claim 2],
…determine a first count of shipping boxes associated with a previous hash value associated with the first set of items; and continuously run iterations until a determination of the first packing configuration that uses the same count or less of shipping boxes as the first count of shipping boxes [Claim 3],
…provide the adjusted first packing configuration to the plurality of robot operated packing stations when the human operator deviations from the adjusted first packing configuration is less than a threshold error value [Claim 4],
…configured to capture one or more images used to determine the human operator deviations from the adjusted first packing configuration. [Claim 5],
…determine whether a count of shipping boxes used to ship the first set of items in accordance with the human operator deviations is less than a first count of shipping boxes in accordance with the adjusted first packing configuration; and in response to the determination that the count of shipping boxes used to ship the first set of items in accordance with the human operator deviations is less than the first count of shipping boxes, increase a number of iterations ran to determine a subsequent packing configuration relative to a previous number of iterations ran determining the adjusted first packing configuration [Claim 6],
…determine a difference between a first average count of shipping boxes used to ship the first set of items in accordance with the human operator deviations over a period of time and a second count of shipping boxes in accordance with the adjusted first packing configuration over the period of time, wherein a target error rate allows a user to control a number of iterations ran in determining a subsequent packing configuration in the first feedback loop; and in response to the determination that the difference is less than the target error rate, increase the number of iterations ran to determine the subsequent packing configuration relative to a previous number of iterations ran determining the adjusted first packing configuration [Claim 7],
… determine a difference between a first average count of shipping boxes used to ship the first set of items in accordance with the human operator deviations over a period of time and a second count of shipping boxes in accordance with the adjusted first packing configuration over the period of time, wherein a target error rate allows a user to control a number of iterations ran in determining a subsequent packing configuration in the first feedback loop; and in response to the determination that the difference is greater than the target error rate, provide an alert message… the alert message indicating that there is a high likelihood that an overall packaging of the first set of items in a retail facility is inefficient [Claim 8],
…determine a difference between a first average count of shipping boxes used to ship the first set of items in accordance with the human operator deviations over a period of time and a second count of shipping boxes in accordance with the adjusted first packing configuration over the period of time, wherein a target error rate allows a user to control a number of iterations ran in determining a subsequent packing configuration in the first feedback loop; and in response to the determination that the difference is greater than the target error rate, decrease the number of iterations ran to determine the subsequent packing configuration relative to a previous number of iterations ran determining the adjusted first packing configuration  [Claim 9],
…determine a difference between a first average count of shipping boxes used to ship the first set of items in accordance with the human operator deviations over a period of time and a second count of shipping boxes in accordance with the adjusted first packing configuration over the period of time, wherein a target error rate allows a user to control a number of iterations ran in determining a subsequent packing configuration in the first feedback loop; and in response to the determination that the difference is equal to or greater than the target error rate, determine the subsequent packing configuration by running the same number of iterations as used in determining the adjusted first packing configuration [Claim 10].


The limitations of these dependent claims are merely narrowing the abstract idea identified in the independent claims, and thus, the dependent claims also recite abstract ideas.

Step 2A, Prong 2: This judicial exception is not integrated into a practical application. In particular, claims 1 and 11 only recite the following additional elements – 
…a plurality of robot operated packing stations; a database… and a control circuit coupled to the database…; and the plurality of robot operated packing stations, wherein the control circuit is configured to execute one or more machine learning models…; …and the plurality of robot operated packing stations… [Claim 1],
…executing, by a control circuit coupled to a database…  and a plurality of robot operated packing stations…; …wherein the database…;  …by the control circuit…; …by the control circuit…; …by the control circuit…; …and the plurality of robot operated packing stations… [Claim 11].

The dependent claims only recite the following additional elements – 
…one or more visual input devices… [Claims 5 and 15],
…an electronic device associated with a retail facility… [Claims 8 and 18],


The robot operated packing stations, database, control circuit, machine learning models, input devices and electronic device are recited at a high-level of generality (see MPEP § 2106.05(a)), like the following MPEP example:
iii. Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48;
Furthermore, the computer implemented element is considered to amount to no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05(f)), like the following MPEP example: 
i. A commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015);
Accordingly, these additional elements do not integrate the abstract idea into a practical application. 
The remaining dependent claims do not recite any new additional elements, and thus do not integrate the abstract idea into a practical application.

Step 2B: Claims 1 and 11 and their underlying limitations, steps, features and terms, considered both individually and as a whole, do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the following reasons: 
…a plurality of robot operated packing stations; a database… and a control circuit coupled to the database…; and the plurality of robot operated packing stations, wherein the control circuit is configured to execute one or more machine learning models…; …and the plurality of robot operated packing stations… [Claim 1],
…executing, by a control circuit coupled to a database…  and a plurality of robot operated packing stations…; …wherein the database…;  …by the control circuit…; …by the control circuit…; …by the control circuit…; …and the plurality of robot operated packing stations… [Claim 11].
These elements do not amount to significantly more than the abstract idea for the reasons discussed in 2A prong 2 with regard to MPEP 2106.05(a) and MPEP 2106.05(f). By the failure of the elements to integrate the abstract idea into a practical application there, the additional elements likewise fail to amount to an inventive concept that is significantly more than an abstract idea here, in Step 2B. 
As such, both individually or in combination, these limitations do not add significantly more to the judicial exception.
The remaining dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the dependent claims do not recite any new additional elements other than those mentioned in the independent claims, which amount to no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05(f)). As such, these claims are not patent eligible.


	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 11-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Goren et al., U.S. Publication No. 2019/0378232 [hereinafter Goren] in view of Mimassi, U.S. Publication No. 2021/015821 via provisional Application No. 62/938,835 [hereinafter Mimassi].

Regarding claim 1, Goren discloses …A system for automatically determining packing configurations for packing items into shipping boxes at a retail facility, the system comprising: a plurality of human operated packing stations; a plurality of robot operated packing stations (Goren, ¶ 55, multiple packing stations may be posted in a single operation location, which may be automated in full or in part, e.g. a robotic supermarket (discloses retail facility) or the like. Some of the stations may be limited to a subset of the products, while other stations may be able to handle all products, for example, some of the stations may be robotic and limited to handling only certain products, and a remainder of the stations may be human operated and able to handle any product. It may be desirable to defer as great an amount of work as possible to robotic packing stations (discloses robotic packing stations) over human operated ones, even in case of an order containing one or more products that cannot be handled by robotic stations. This preference may be based on considerations such as, for example, that there may be fewer human operated packing posts (discloses human operated packing stations)than robotic ones to begin with, or there may be even only one such station, and thus it may be desired to reduce the load on those stations as much as possible), (Id., ¶ 21, An order may be fulfilled by moving sequentially from one department to another and adding the respective items in each department to the other items packed thus far. One or more containers, such as crates, boxes, or the like, may be used for packing and shipment of items (discloses shipping boxes) included in an order), (Id., Fig. 1, Figure depicts human and robot operated packing stations);

    PNG
    media_image1.png
    378
    519
    media_image1.png
    Greyscale

a database storing item data, shipping box data, and packing configuration data including packing configurations for packing combinations of items into shipping boxes (Id., ¶ 12, the set of items are packed and transported within containers of a limited dimension (discloses shipping box data), wherein the one or more optimality criteria comprise a criterion of a number of containers required for packing a respective portion of the set of items in a subset), (Id., ¶ 88, Apparatus 300 may comprise Memory 307. Memory 307 may be a hard disk drive, a Flash disk, a Random Access Memory (RAM), a memory chip, or the like. In some exemplary embodiments, Memory 307 may retain program code operative to cause Processor 302 to perform acts associated with any of the subcomponents of Apparatus 300), (Id., ¶ 13, Another exemplary embodiment of the disclosed subject matter is an apparatus comprising a processor and coupled memory, the processor being adapted to perform the steps of: receiving an order indicating a set of items for delivery to a destination; determining a packing scheme based on one or more optimality criteria, the packing scheme comprising a division of the set of items between two or more packing stations situated in one or more operation locations of one or more suppliers, the division defining one or more subsets of the set of items, each of which subsets being paired with a packing station, the subsets being mutually disjoint, the packing scheme further comprising an ordering of the one or more subsets and packing stations paired therewith, by which ordering the one or more paired packing stations are to be utilized for packing the set of items and transporting thereof to the destination, wherein in each packing station paired with a subset, a respective portion of the set of items in the subset is to be packed and transported therefrom to the destination or a subsequent packing station (discloses packing configurations for packing combinations of items); and, responsive to determining the one or more optimality criteria being met by the packing scheme, issuing instructions for executing the order by packing and transporting the set of items according to the packing scheme);
and a control circuit coupled to the database, the plurality of human operated packing stations and the plurality of robot operated packing stations, wherein the control circuit is configured to… to one or more of the plurality of human operated packing stations for a human to pack the first set of items into one or more shipping boxes in accordance with the adjusted first packing configuration (Id., ¶ 88, Apparatus 300 may comprise Memory 307. Memory 307 may be a hard disk drive, a Flash disk, a Random Access Memory (RAM), a memory chip, or the like. In some exemplary embodiments, Memory 307 may retain program code operative to cause Processor 302 to perform acts associated with any of the subcomponents of Apparatus 300), (Id., ¶ 13, Another exemplary embodiment of the disclosed subject matter is an apparatus comprising a processor and coupled memory, the processor being adapted to perform the steps of: receiving an order indicating a set of items for delivery to a destination; determining a packing scheme based on one or more optimality criteria, the packing scheme comprising a division of the set of items between two or more packing stations situated in one or more operation locations of one or more suppliers, the division defining one or more subsets of the set of items, each of which subsets being paired with a packing station, the subsets being mutually disjoint, the packing scheme further comprising an ordering of the one or more subsets and packing stations paired therewith, by which ordering the one or more paired packing stations are to be utilized for packing the set of items and transporting thereof to the destination, wherein in each packing station paired with a subset, a respective portion of the set of items in the subset is to be packed and transported therefrom to the destination or a subsequent packing station (discloses packing configurations for packing combinations of items); and, responsive to determining the one or more optimality criteria being met by the packing scheme, issuing instructions for executing the order by packing and transporting the set of items according to the packing scheme);
execute a second feedback loop to receive data from the plurality of human operated packing stations comprising whether human operators packed the first set of items in accordance with the adjusted first packing configuration (Id., ¶ 83, On Step 230, the packing scheme determined on Step 220 may be checked as to whether the one or more optimality criteria are being met (discloses feedback loop to determine packing configuration) thereby, and, if so, the process may proceed to Step 240), (Id., ¶ 84, in case of a robotic supermarket with several robotic packing stations and a human operated one, such as exemplified in FIG. 1, instructions may be issued for picking items and bringing them to a chosen robotic station in a particular order, by which they may also be placed in a crate. Further instructions may then be issued for moving the crate to the human operated station, and for picking a remainder of items and bringing those to the human operated station to be packed and added to the crate (discloses human packing operation));
and determine data corresponding to human operator deviations from the adjusted first packing configuration based on the data received from the plurality of human operated packing stations (Id., ¶ 83, On Step 230, the packing scheme determined on Step 220 may be checked as to whether the one or more optimality criteria are being met thereby, and, if so, the process may proceed to Step 240. Otherwise, Step 220 may be repeated in order to determine a different packing scheme, such as, for example, by determining a different ordering in Step 224, determining a different division in Step 226, or both. Additionally or alternatively, a different assignment into one or more containers or different transportation route of any one of which containers may be determined. In some exemplary embodiments, the packing scheme at hand may be compared with one or more previously determined packing schemes (discloses determining deviation data), and the one determined to be most desirable with respect to the optimality criteria may be chosen);
and provide the adjusted first packing configuration to one or more of the plurality of human operated packing stations and the plurality of robot operated packing stations to pack additional orders of the first set of items into the one or more shipping boxes (Id., ¶ 84, in case of a robotic supermarket with several robotic packing stations and a human operated one, such as exemplified in FIG. 1, instructions may be issued for picking items and bringing them to a chosen robotic station in a particular order, by which they may also be placed in a crate. Further instructions may then be issued for moving the crate to the human operated station, and for picking a remainder of items and bringing those to the human operated station to be packed and added to the crate (discloses human packing operation)), (Id., ¶ 21, An order may be fulfilled by moving sequentially from one department to another and adding the respective items in each department to the other items packed thus far. One or more containers, such as crates, boxes, or the like, may be used for packing and shipment of items (discloses shipping boxes) included in an order).
While suggested in at least Fig. 1 and related text, Golen does not explicitly disclose …execute one or more machine learning models to: execute a first feedback loop to compare past packing configurations of a first set of item with a first packing configuration for the first set of items and adjust the first packing configuration based on this comparison provide the adjusted first packing configuration…
However, Mimassi discloses …execute one or more machine learning models to: execute a first feedback loop to compare past packing configurations of a first set of item with a first packing configuration for the first set of items and adjust the first packing configuration based on this comparison provide the adjusted first packing configuration… (Mimassi, ¶ 75, The choice of packaging groups may be determined by performing one or more weighted path calculations to determine the least cost path between certain nodes. Various methods for determining the shortest path in a data graph are known in the art, including the Bellman-Ford Algorithm for determining the single shortest distance in O(# vertices times # of edges) time. For a graph with no negative weights, the single source shortest distance can be calculated using Diijkstra's algorithm. Other shortest path and least cost algorithms are known in the art and may be applied), (Id., ¶ 76, Alternatively, machine learning algorithms may be used to optimize the variables without creating a data graph in advance. Such algorithms may construct their own data graphs or other representations of the data, and continually optimize the outcomes either through multiple repetitions or through refinement of historical choices (discloses first feedback loop and comparison of past packing configurations)).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the human and robotic packing elements of Goren to include the machine learning elements of Mimassi in the analogous art of  using multiple packing stations in delivery of goods.
The motivation for doing so would have been to provide an improved “system and method for optimized packaging of food delivery and takeout orders” (Mimassi, ¶ 7), wherein such an improvement would benefit Goren’s method which seeks to provide an improved method for “determining a packing scheme based on one or more optimality criteria” [Mimassi, ¶ 7; Goren, ¶ 4].

Regarding claim 2, the combination of Goren and Mimassi discloses …The system of claim 1…
While suggested in at least Fig. 2 and related text, Goren does not explicitly disclose …determine a hash value to associate with the first set of items based on weighted distributions of at least one or more item properties associated with the first set of items and a count of shipping boxes used to ship the first set of items; 
and cause the database to store the hash value and associate the hash value with the first set of items and a count of the one or more shipping boxes associated with the adjusted first packing configuration, wherein the hash value is used to determine a reference count of shipping boxes used in part in determining a subsequent adjusted first packing configuration.
However, Mimassi discloses …determine a hash value to associate with the first set of items based on weighted distributions of at least one or more item properties associated with the first set of items and a count of shipping boxes used to ship the first set of items (Mimassi, ¶ 72, FIG. 9 is a diagram illustrating an exemplary weighted, directed graph 900 of a type which may be used to optimize the multi-variate problem of optimizing packaging for food delivery or take-out. One approach to solving multi-variate problems such as the optimization of packaging groups is the use of data graphs to represent the entirety of factors and their relationships, and apply a number of optimization algorithms to determine the shortest path or least-cost path. In a data graph, the nodes (i.e. vertices) of the graph represent data points, and the edges represent relationships between the nodes. Data graphs may be directed or undirected, weighted or unweighted, and cyclical or acyclical), (Id., ¶ 73, The properties of each group identifier associated with the food component are used to create and infer relationships between food components. The relationships (edges) between food components may be weighted (dashed lines) indicating how acceptable it may be to group the connected food components together. For example, a weighted scale of zero to ten may be used to indicate acceptable groupings, where a weight of zero indicates the food components cannot be packaged together and a weight of ten indicates the food items should definitely be packaged together, forming a packaging group. Food components fries 930 and 940 both have the same group identifiers, “hot” 903 and “low moisture” 904 and as a result both contain the same properties. This indicates that these two food components should preferably be packaged together and as a result the edge between components 930 and 940 is given a weight of ten), (Id., Fig. 9, Figure depicts hash values based on weighted distributions of food item properties used to determine shipping container arrangements).

    PNG
    media_image2.png
    419
    537
    media_image2.png
    Greyscale

and cause the database to store the hash value and associate the hash value with the first set of items and a count of the one or more shipping boxes associated with the adjusted first packing configuration, wherein the hash value is used to determine a reference count of shipping boxes used in part in determining a subsequent adjusted first packing configuration (Id., ¶ 8, According to a preferred embodiment, a system for optimized packaging for food delivery and take-out is disclosed, comprising: a rules library database (discloses data base to store the hash values) comprising a plurality of group identifiers, and for each group identifier one or more properties that define each specific group identifier), (Id., ¶ 68, FIG. 7 is another diagram showing an exemplary process for determining optimal packaging groups 700, according to an embodiment. The process 700 is the same as described in FIG. 6, however, in this example received food order information 710 contains multiple menu items 711, 712. Menu item food component data is retrieved from a database 150 and a component list 720 is constructed and each food component on the list is assigned a group identifier 730. Each group identifier has a set of rules, contained within a rule library stored on a database 150, that define for each group identifier its properties and relationships between various group identifiers. These rules are cross referenced 750 against the assigned group identifiers 730 to create optimal packaging groups 740 for all food components), (Id., Fig. 7, Figure depicts determination of reference count of shipping boxes used for a first packing configuration).

    PNG
    media_image3.png
    413
    568
    media_image3.png
    Greyscale

At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the human and robotic packing elements of Goren to include the hash value and weighting elements of Mimassi in the analogous art of  using multiple packing stations in delivery of goods for the same reasons as stated for claim 1.

Regarding claim 3, the combination of Goren and Mimassi discloses …The system of claim 2…
Goren further discloses …and continuously run iterations until a determination of the first packing configuration that uses the same count or less of shipping boxes as the first count of shipping boxes (Goren, ¶ 23, Given a set of items with their respective volumes and/or weights, a minimum number of containers accommodating them may be estimated, using for example techniques of solving what is known in the art as “the bin packing problem”), (Id., ¶ 83, On Step 230, the packing scheme determined on Step 220 may be checked as to whether the one or more optimality criteria are being met thereby, and, if so, the process may proceed to Step 240. Otherwise, Step 220 may be repeated in order to determine a different packing scheme).
While suggested in at least Fig. 2 and related text, Goren does not explicitly disclose …wherein, in comparing the past packing configurations with the first packing configuration, the control circuit is further configured to: determine a first count of shipping boxes associated with a previous hash value associated with the first set of items; 
However, Mimassi discloses …wherein, in comparing the past packing configurations with the first packing configuration, the control circuit is further configured to: determine a first count of shipping boxes associated with a previous hash value associated with the first set of items (Mimassi, ¶ 8, According to a preferred embodiment, a system for optimized packaging for food delivery and take-out is disclosed, comprising: a rules library database (discloses data base to store the hash values) comprising a plurality of group identifiers, and for each group identifier one or more properties that define each specific group identifier), (Id., ¶ 68, FIG. 7 is another diagram showing an exemplary process for determining optimal packaging groups 700, according to an embodiment. The process 700 is the same as described in FIG. 6, however, in this example received food order information 710 contains multiple menu items 711, 712. Menu item food component data is retrieved from a database 150 and a component list 720 is constructed and each food component on the list is assigned a group identifier 730. Each group identifier has a set of rules, contained within a rule library stored on a database 150, that define for each group identifier its properties and relationships between various group identifiers. These rules are cross referenced 750 against the assigned group identifiers 730 to create optimal packaging groups 740 for all food components), (Id., Fig. 7, Figure depicts determination of reference count of shipping boxes used for a first packing configuration).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the human and robotic packing elements of Goren to include the hash value and weighting elements of Mimassi in the analogous art of  using multiple packing stations in delivery of goods for the same reasons as stated for claim 1.

Regarding claim 5, the combination of Goren and Mimassi discloses …The system of claim 2…
While suggested in at least Fig. 2 and related text, Goren does not explicitly disclose …further comprising one or more visual input devices assigned to each of the plurality of human operated packing stations, the one or more visual input devices configured to capture one or more images used to determine the human operator deviations from the adjusted first packing configuration.
However, Mimassi discloses …further comprising one or more visual input devices assigned to each of the plurality of human operated packing stations, the one or more visual input devices configured to capture one or more images used to determine the human operator deviations from the adjusted first packing configuration (Id., ¶ 65, A packaging tag may contain customer information 501 such as a customer name, address and phone number, which can be used by the person picking up the food to verify that the order they receive is for the correct customer. If a food delivery driver picks-up the food order, they can verify the name and address on the packaging tag 500 with the name and address of the delivery destination. Packaging tag 500 may also include information such as the menu item 502 that the contents 503 of the container belong to as well as the number of servings 504 packaged within the container. Menu item 502 and contents 503 fields may also provide information about special requests, substitutions, and other customer food preferences if any exist. Additionally, there may be a field providing information about the container number 505 which may assist restaurant staff in ensuring that all food items of a food order are accounted for when packaging the prepared food. Another field that may be found on a packaging tag 500 provides reheating instructions 506 that may be used by a customer to reheat packaged food if the food arrived in a less than optimal state for consumption. For example, a customer places a food order for some clam chowder soup from a restaurant which is approximately a twenty minute drive from the customer's home, and the soup arrives lukewarm, but not hot. The customer may reheat the soup per instructions 506 on packaging tag 500 so that they may experience eating the soup in the same state if would arrive at the customer's table had they been enjoying a typical dine-in setting. Packaging tag 500 may also have a scannable identifier such as barcode or QR code 507 that may be scanned by restaurant staff when a packaging group is completely packaged with its correct contents (discloses visual tag to be captured by camera 57 for determining deviations from a first packing configuration). When QR code 507 is scanned, it sends a packaging confirmation signal to other subsystems located within optimization engine 200. For example, a packaging confirmation signal may be sent to delivery scheduler 232 to alert a delivery driver that the food is ready for pick-up. In another embodiment, the packaging tag may consist of a QR code only in which the text fields are encoded within the QR code), (Id., ¶ 93, Various modifications and changes may be made to computer system 40 without departing from the broader scope of the system and method disclosed herein. Central processor unit (CPU) 41 is connected to bus 42, to which bus is also connected memory 43, nonvolatile memory 44, display 47, input/output (I/O) unit 48, and network interface card (NIC) 53. I/O unit 48 may, typically, be connected to peripherals such as a keyboard 49, pointing device 50, hard disk 52, real-time clock 51, a camera 57, and other peripheral device).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the human and robotic packing elements of Goren to include the visual input device elements of Mimassi in the analogous art of  using multiple packing stations in delivery of goods for the same reasons as stated for claim 1.

Regarding claim 11, Goren discloses …A method for automatically determining packing configurations for packing items into shipping boxes at a retail facility, the method comprising: executing, by a control circuit coupled to a database, a plurality of human operated packing stations, and a plurality of robot operated packing stations… wherein the database stores item data, shipping box data, and packing configuration data including packing configurations for packing combinations of items into shipping boxes; (Goren, ¶ 55, multiple packing stations may be posted in a single operation location, which may be automated in full or in part, e.g. a robotic supermarket (discloses retail facility) or the like. Some of the stations may be limited to a subset of the products, while other stations may be able to handle all products, for example, some of the stations may be robotic and limited to handling only certain products, and a remainder of the stations may be human operated and able to handle any product. It may be desirable to defer as great an amount of work as possible to robotic packing stations (discloses robotic packing stations) over human operated ones, even in case of an order containing one or more products that cannot be handled by robotic stations. This preference may be based on considerations such as, for example, that there may be fewer human operated packing posts (discloses human operated packing stations)than robotic ones to begin with, or there may be even only one such station, and thus it may be desired to reduce the load on those stations as much as possible), (Id., ¶ 21, An order may be fulfilled by moving sequentially from one department to another and adding the respective items in each department to the other items packed thus far. One or more containers, such as crates, boxes, or the like, may be used for packing and shipment of items (discloses shipping boxes) included in an order), (Id., Fig. 1, Figure depicts human and robot operated packing stations),

    PNG
    media_image1.png
    378
    519
    media_image1.png
    Greyscale

(Id., ¶ 12, the set of items are packed and transported within containers of a limited dimension (discloses shipping box data), wherein the one or more optimality criteria comprise a criterion of a number of containers required for packing a respective portion of the set of items in a subset), (Id., ¶ 88, Apparatus 300 may comprise Memory 307. Memory 307 may be a hard disk drive, a Flash disk, a Random Access Memory (RAM), a memory chip, or the like. In some exemplary embodiments, Memory 307 may retain program code operative to cause Processor 302 to perform acts associated with any of the subcomponents of Apparatus 300), (Id., ¶ 13, Another exemplary embodiment of the disclosed subject matter is an apparatus comprising a processor and coupled memory, the processor being adapted to perform the steps of: receiving an order indicating a set of items for delivery to a destination; determining a packing scheme based on one or more optimality criteria, the packing scheme comprising a division of the set of items between two or more packing stations situated in one or more operation locations of one or more suppliers, the division defining one or more subsets of the set of items, each of which subsets being paired with a packing station, the subsets being mutually disjoint, the packing scheme further comprising an ordering of the one or more subsets and packing stations paired therewith, by which ordering the one or more paired packing stations are to be utilized for packing the set of items and transporting thereof to the destination, wherein in each packing station paired with a subset, a respective portion of the set of items in the subset is to be packed and transported therefrom to the destination or a subsequent packing station (discloses packing configurations for packing combinations of items); and, responsive to determining the one or more optimality criteria being met by the packing scheme, issuing instructions for executing the order by packing and transporting the set of items according to the packing scheme);
providing, by the control circuit, the adjusted first packing configuration to one or more of the plurality of human operated packing stations for a human to pack the first set of items into one or more shipping boxes in accordance with the adjusted first packing configuration (Id., ¶ 84, in case of a robotic supermarket with several robotic packing stations and a human operated one, such as exemplified in FIG. 1, instructions may be issued for picking items and bringing them to a chosen robotic station in a particular order, by which they may also be placed in a crate. Further instructions may then be issued for moving the crate to the human operated station, and for picking a remainder of items and bringing those to the human operated station to be packed and added to the crate (discloses human packing operation)), (Id., ¶ 21, An order may be fulfilled by moving sequentially from one department to another and adding the respective items in each department to the other items packed thus far. One or more containers, such as crates, boxes, or the like, may be used for packing and shipment of items (discloses shipping boxes) included in an order);
executing, by the control circuit, a second feedback loop to receive data from the plurality of human operated packing stations comprising whether human operators packed the first set of items in accordance with the adjusted first packing configuration (Id., ¶ 83, On Step 230, the packing scheme determined on Step 220 may be checked as to whether the one or more optimality criteria are being met (discloses feedback loop to determine packing configuration) thereby, and, if so, the process may proceed to Step 240), (Id., ¶ 84, in case of a robotic supermarket with several robotic packing stations and a human operated one, such as exemplified in FIG. 1, instructions may be issued for picking items and bringing them to a chosen robotic station in a particular order, by which they may also be placed in a crate. Further instructions may then be issued for moving the crate to the human operated station, and for picking a remainder of items and bringing those to the human operated station to be packed and added to the crate (discloses human packing operation));
and determine data corresponding to human operator deviations from the adjusted first packing configuration based on the data received from the plurality of human operated packing stations (Id., ¶ 83, On Step 230, the packing scheme determined on Step 220 may be checked as to whether the one or more optimality criteria are being met thereby, and, if so, the process may proceed to Step 240. Otherwise, Step 220 may be repeated in order to determine a different packing scheme, such as, for example, by determining a different ordering in Step 224, determining a different division in Step 226, or both. Additionally or alternatively, a different assignment into one or more containers or different transportation route of any one of which containers may be determined. In some exemplary embodiments, the packing scheme at hand may be compared with one or more previously determined packing schemes (discloses determining deviation data), and the one determined to be most desirable with respect to the optimality criteria may be chosen);
and providing, by the control circuit, the adjusted first packing configuration to one or more of the plurality of human operated packing stations and the plurality of robot operated packing stations to pack additional orders of the first set of items into the one or more shipping boxes (Id., ¶ 88, Apparatus 300 may comprise Memory 307. Memory 307 may be a hard disk drive, a Flash disk, a Random Access Memory (RAM), a memory chip, or the like. In some exemplary embodiments, Memory 307 may retain program code operative to cause Processor 302 to perform acts associated with any of the subcomponents of Apparatus 300), (Id., ¶ 13, Another exemplary embodiment of the disclosed subject matter is an apparatus comprising a processor and coupled memory, the processor being adapted to perform the steps of: receiving an order indicating a set of items for delivery to a destination; determining a packing scheme based on one or more optimality criteria, the packing scheme comprising a division of the set of items between two or more packing stations situated in one or more operation locations of one or more suppliers, the division defining one or more subsets of the set of items, each of which subsets being paired with a packing station, the subsets being mutually disjoint, the packing scheme further comprising an ordering of the one or more subsets and packing stations paired therewith, by which ordering the one or more paired packing stations are to be utilized for packing the set of items and transporting thereof to the destination, wherein in each packing station paired with a subset, a respective portion of the set of items in the subset is to be packed and transported therefrom to the destination or a subsequent packing station (discloses packing configurations for packing combinations of items); and, responsive to determining the one or more optimality criteria being met by the packing scheme, issuing instructions for executing the order by packing and transporting the set of items according to the packing scheme), (Id., ¶ 55, ¶ 55, multiple packing stations may be posted in a single operation location, which may be automated in full or in part, e.g. a robotic supermarket (discloses retail facility) or the like. Some of the stations may be limited to a subset of the products, while other stations may be able to handle all products, for example, some of the stations may be robotic and limited to handling only certain products, and a remainder of the stations may be human operated and able to handle any product. It may be desirable to defer as great an amount of work as possible to robotic packing stations (discloses robotic packing stations) over human operated ones, even in case of an order containing one or more products that cannot be handled by robotic stations. This preference may be based on considerations such as, for example, that there may be fewer human operated packing posts (discloses human operated packing stations)than robotic ones to begin with, or there may be even only one such station, and thus it may be desired to reduce the load on those stations as much as possible).
While suggested in at least Fig. 1 and related text, Golen does not explicitly disclose …execute one or more machine learning models to: execute a first feedback loop to compare past packing configurations of a first set of item with a first packing configuration for the first set of items and adjust the first packing configuration based on this comparison provide the adjusted first packing configuration…
However, Mimassi discloses …execute one or more machine learning models to: execute a first feedback loop to compare past packing configurations of a first set of item with a first packing configuration for the first set of items and adjust the first packing configuration based on this comparison provide the adjusted first packing configuration… (Mimassi, ¶ 75, The choice of packaging groups may be determined by performing one or more weighted path calculations to determine the least cost path between certain nodes. Various methods for determining the shortest path in a data graph are known in the art, including the Bellman-Ford Algorithm for determining the single shortest distance in O(# vertices times # of edges) time. For a graph with no negative weights, the single source shortest distance can be calculated using Diijkstra's algorithm. Other shortest path and least cost algorithms are known in the art and may be applied), (Id., ¶ 76, Alternatively, machine learning algorithms may be used to optimize the variables without creating a data graph in advance. Such algorithms may construct their own data graphs or other representations of the data, and continually optimize the outcomes either through multiple repetitions or through refinement of historical choices (discloses first feedback loop and comparison of past packing configurations)).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the human and robotic packing elements of Goren to include the past packing configuration elements of Mimassi in the analogous art of  using multiple packing stations in delivery of goods for the same reasons as stated for claim 1.

Regarding claims 12-13 and 15, these claims recite limitations substantially similar to those in claims 2-3 and 5, respectively, and are rejected for the same reasons as stated above.



Claims 4, 6-10, 14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Goren in view of Mimassi, and in further view of Cui et al. U.S. Publication No. 2021/0090010 [hereinafter Cui].
 
Regarding claim 4, the combination of Goren and Mimassi discloses …The system of claim 1…
Through KSR Rationale D (See MPEP 2141(III)(D)), the combination of Goren and Cui discloses …wherein the control circuit is further configured to provide the adjusted first packing configuration to the plurality of robot operated packing stations when the human operator deviations from the adjusted first packing configuration is less than a threshold error value.
	First, Goren discloses conditions wherein providing the packing configurations to the robot operating packing stations is prioritized as well as deviations from a first packing configuration (Goren, ¶ 8, at least one packing station of the two or more packing stations is robotic, and wherein the one or more optimality criteria comprising an optimality criterion whereby utilization of robotic packing stations is prioritized), (Id., ¶ 86, Apparatus 300 may comprise one or more Processor(s) 302. Processor 302 may be a Central Processing Unit (CPU), a microprocessor, an electronic circuit, an Integrated Circuit (IC) or the like. Processor 302 may be utilized to perform computations required by Apparatus 300 or any of it subcomponents), (Id., ¶ 83, On Step 230, the packing scheme determined on Step 220 may be checked as to whether the one or more optimality criteria are being met thereby, and, if so, the process may proceed to Step 240. Otherwise, Step 220 may be repeated in order to determine a different packing scheme, such as, for example, by determining a different ordering in Step 224, determining a different division in Step 226, or both. Additionally or alternatively, a different assignment into one or more containers or different transportation route of any one of which containers may be determined. In some exemplary embodiments, the packing scheme at hand may be compared with one or more previously determined packing schemes (discloses determining deviation (i.e. error data), and the one determined to be most desirable with respect to the optimality criteria may be chosen)
Further, Cui discloses threshold limits with regard to packaging configurations (Cui, ¶ 65, FIG. 3 is an exemplary package configuration optimization system 300, consistent with the disclosed embodiments. Generation of a new package configuration may be triggered manually by employees of a fulfillment center 200 or automatically by the warehouse management system 119 whenever the packaging costs optimization falls below a certain threshold. Cost optimizations of packaging may include the fill rate of a certain type of package and the costs involved in utilization of that type of package (costs include manufacturing cost, storage cost, packing costs—i.e., amount of material that needs to be filled in the package, and shipping costs charged by a third party shipping service)), (Id., ¶ 66, In some embodiments, fulfillment optimization system 113 may constantly monitor the cost optimization requirements and generate a trigger when threshold limits are no longer satisfied by the current configuration of packages. Warehouse management system 119 can constantly listen for new configuration generation requests or requests are sent directly by the fulfillment optimization system 113 via fulfillment message gateway 115 for a certain fulfillment center 200).
One of ordinary skill in the art would have recognized that applying the known technique of Cui would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the packing configuration threshold technique of Cui to the teachings of Goren would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such packing configuration measurement elements into similar systems. Further, applying a particular threshold to the decision on whether or not to prioritize robot packing over human packing station would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more efficient and reliable product packing operations at a minimized cost. Thus, through KSR Rationale D (See MPEP 2141(III)(D)), the combination of Goren and Cui discloses …wherein the control circuit is further configured to provide the adjusted first packing configuration to the plurality of robot operated packing stations when the human operator deviations from the adjusted first packing configuration is less than a threshold error value.
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the human and robotic packing elements of Goren and the machine learning elements of Mimassi to include the packing configuration threshold elements of Cui in the analogous art of simulation of package configurations for generating cost optimized configurations.
The motivation for doing so would have been to provide improved “improved methods and systems for an automated and efficient package configuration identification system with the optimal type and count of packages to maximize utilization and minimize the cost” (Cui, ¶ 4), wherein such improvements would benefit Mimassi’s system which seeks to provide improved “system and method for optimized packaging of food delivery and takeout orders” (Mimassi, ¶ 7), and wherein such an improvement would further benefit Goren’s method which seeks to provide an improved method for “determining a packing scheme based on one or more optimality criteria” [Cui, ¶ 4; Mimassi, ¶ 7; Goren, ¶ 4].

Regarding claim 6, the combination of Goren and Mimassi discloses …The system of claim 1…
Through KSR Rationale D (See MPEP 2141(III)(D)), the combination of Goren and Cui discloses …wherein, in response to a determination that the human operator deviations from the adjusted first packing configuration is at least a threshold error value, the control circuit is further configured to: determine whether a count of shipping boxes used to ship the first set of items in accordance with the human operator deviations is less than a first count of shipping boxes in accordance with the adjusted first packing configuration;
 and in response to the determination that the count of shipping boxes used to ship the first set of items in accordance with the human operator deviations is less than the first count of shipping boxes, increase a number of iterations ran to determine a subsequent packing configuration relative to a previous number of iterations ran determining the adjusted first packing configuration.
First, Goren discloses determinations of human operator deviations from first packing configurations, optimality criteria with respect to a number of containers required for packing a set of items, and iterating analyses steps to provide alternative packing configurations (Goren, ¶ 83, On Step 230, the packing scheme determined on Step 220 may be checked as to whether the one or more optimality criteria are being met thereby, and, if so, the process may proceed to Step 240. Otherwise, Step 220 may be repeated in order to determine a different packing scheme, such as, for example, by determining a different ordering in Step 224, determining a different division in Step 226, or both), (Id., ¶ 86, Apparatus 300 may comprise one or more Processor(s) 302. Processor 302 may be a Central Processing Unit (CPU), a microprocessor, an electronic circuit, an Integrated Circuit (IC) or the like. Processor 302 may be utilized to perform computations required by Apparatus 300 or any of it subcomponents), (Id., ¶ 83, On Step 230, the packing scheme determined on Step 220 may be checked as to whether the one or more optimality criteria are being met thereby, and, if so, the process may proceed to Step 240. Otherwise, Step 220 may be repeated in order to determine a different packing scheme, such as, for example, by determining a different ordering in Step 224, determining a different division in Step 226, or both. Additionally or alternatively, a different assignment into one or more containers or different transportation route of any one of which containers may be determined. In some exemplary embodiments, the packing scheme at hand may be compared with one or more previously determined packing schemes (discloses determining deviation (i.e. error data), and the one determined to be most desirable with respect to the optimality criteria may be chosen), (Id., ¶ 12, the set of items are packed and transported within containers of a limited dimension, wherein the one or more optimality criteria comprise a criterion of a number of containers required for packing a respective portion of the set of items in a subset), (Id., ¶ 23, A container may have a limited volume, which may not accommodate all items included in an order, or even those intended for packing at a particular location, such as, for example, all products from a same department in a supermarket, as discussed herein. Similarly, a container may be subject to a weight limit, either in addition to or in lieu of a volume limit. A number of containers used for packing and shipment of items in an order, or for packing a subset of these items at a particular station, may affect transportation costs, as a freight capacity of a conveyance vehicle may also be limited, in terms of a total volume, weight, or both. Given a set of items with their respective volumes and/or weights, a minimum number of containers accommodating them may be estimated, using for example techniques of solving what is known in the art as “the bin packing problem”).
Further, Cui discloses threshold limits with regard to packaging configurations (Cui, ¶ 65, FIG. 3 is an exemplary package configuration optimization system 300, consistent with the disclosed embodiments. Generation of a new package configuration may be triggered manually by employees of a fulfillment center 200 or automatically by the warehouse management system 119 whenever the packaging costs optimization falls below a certain threshold. Cost optimizations of packaging may include the fill rate of a certain type of package and the costs involved in utilization of that type of package (costs include manufacturing cost, storage cost, packing costs—i.e., amount of material that needs to be filled in the package, and shipping costs charged by a third party shipping service)), (Id., ¶ 66, In some embodiments, fulfillment optimization system 113 may constantly monitor the cost optimization requirements and generate a trigger when threshold limits are no longer satisfied by the current configuration of packages. Warehouse management system 119 can constantly listen for new configuration generation requests or requests are sent directly by the fulfillment optimization system 113 via fulfillment message gateway 115 for a certain fulfillment center 200).
One of ordinary skill in the art would have recognized that applying the known technique of Cui would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the packing configuration threshold technique of Cui to the teachings of Goren would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such packing configuration measurement elements into similar systems. Further, applying a particular threshold to the decision on whether or not to iterate packing analyses to determine whether or not using fewer containers is appropriate would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more efficient and reliable product packing operations at a minimized cost. 
Thus, through KSR Rationale D (See MPEP 2141(III)(D)), the combination of Goren and Cui discloses …wherein, in response to a determination that the human operator deviations from the adjusted first packing configuration is at least a threshold error value, the control circuit is further configured to: determine whether a count of shipping boxes used to ship the first set of items in accordance with the human operator deviations is less than a first count of shipping boxes in accordance with the adjusted first packing configuration;  and in response to the determination that the count of shipping boxes used to ship the first set of items in accordance with the human operator deviations is less than the first count of shipping boxes, increase a number of iterations ran to determine a subsequent packing configuration relative to a previous number of iterations ran determining the adjusted first packing configuration.
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the human and robotic packing elements of Goren and the machine learning elements of Mimassi to include the packing configuration threshold elements of Cui in the analogous art of simulation of package configurations for generating cost optimized configurations for the same reasons as stated for claim 4.

Regarding claim 7, the combination of Goren and Mimassi discloses …The system of claim 1…
Through KSR Rationale D (See MPEP 2141(III)(D)), the combination of Goren and Cui discloses …wherein, in response to a determination that the human operator deviations from the adjusted first packing configuration is at least a threshold error value, the control circuit is further configured to: determine a difference between a first average count of shipping boxes used to ship the
first set of items in accordance with the human operator deviations over a period of time and a second count of shipping boxes in accordance with the adjusted first packing configuration over the period of time, wherein a target error rate allows a user to control a number of iterations ran in determining a subsequent packing configuration in the first feedback loop; 
and in response to the determination that the difference is less than the target error rate, increase the number of iterations ran to determine the subsequent packing configuration relative to a previous number of iterations ran determining the adjusted first packing configuration.
First, Goren discloses determinations of human operator deviations from first packing configurations, optimality criteria with respect to a number of containers required for packing a set of items, and iterating analyses steps to provide alternative packing configurations (Goren, ¶ 83, On Step 230, the packing scheme determined on Step 220 may be checked as to whether the one or more optimality criteria are being met thereby, and, if so, the process may proceed to Step 240. Otherwise, Step 220 may be repeated in order to determine a different packing scheme, such as, for example, by determining a different ordering in Step 224, determining a different division in Step 226, or both), (Id., ¶ 86, Apparatus 300 may comprise one or more Processor(s) 302. Processor 302 may be a Central Processing Unit (CPU), a microprocessor, an electronic circuit, an Integrated Circuit (IC) or the like. Processor 302 may be utilized to perform computations required by Apparatus 300 or any of it subcomponents), (Id., ¶ 83, On Step 230, the packing scheme determined on Step 220 may be checked as to whether the one or more optimality criteria are being met thereby, and, if so, the process may proceed to Step 240. Otherwise, Step 220 may be repeated in order to determine a different packing scheme, such as, for example, by determining a different ordering in Step 224, determining a different division in Step 226, or both. Additionally or alternatively, a different assignment into one or more containers or different transportation route of any one of which containers may be determined. In some exemplary embodiments, the packing scheme at hand may be compared with one or more previously determined packing schemes (discloses determining deviation (i.e. error data), and the one determined to be most desirable with respect to the optimality criteria may be chosen), (Id., ¶ 12, the set of items are packed and transported within containers of a limited dimension, wherein the one or more optimality criteria comprise a criterion of a number of containers required for packing a respective portion of the set of items in a subset), (Id., ¶ 23, A container may have a limited volume, which may not accommodate all items included in an order, or even those intended for packing at a particular location, such as, for example, all products from a same department in a supermarket, as discussed herein. Similarly, a container may be subject to a weight limit, either in addition to or in lieu of a volume limit. A number of containers used for packing and shipment of items in an order, or for packing a subset of these items at a particular station, may affect transportation costs, as a freight capacity of a conveyance vehicle may also be limited, in terms of a total volume, weight, or both. Given a set of items with their respective volumes and/or weights, a minimum number of containers accommodating them may be estimated, using for example techniques of solving what is known in the art as “the bin packing problem”).
Further, Cui discloses threshold limits with regard to packaging configurations as well as mean variance between packaging configurations over time (Cui, ¶ 65, FIG. 3 is an exemplary package configuration optimization system 300, consistent with the disclosed embodiments. Generation of a new package configuration may be triggered manually by employees of a fulfillment center 200 or automatically by the warehouse management system 119 whenever the packaging costs optimization falls below a certain threshold. Cost optimizations of packaging may include the fill rate of a certain type of package and the costs involved in utilization of that type of package (costs include manufacturing cost, storage cost, packing costs—i.e., amount of material that needs to be filled in the package, and shipping costs charged by a third party shipping service)), (Id., ¶ 66, In some embodiments, fulfillment optimization system 113 may constantly monitor the cost optimization requirements and generate a trigger when threshold limits are no longer satisfied by the current configuration of packages. Warehouse management system 119 can constantly listen for new configuration generation requests or requests are sent directly by the fulfillment optimization system 113 via fulfillment message gateway 115 for a certain fulfillment center 200), (Id., ¶ 77, After identifying the packages to be used for efficient packaging of the simulated orders, packaging service core algorithm 450 may perform a clustering analysis to determine clusters of closely related packages. The clusters may be between individual packages or sets of packages chosen to pack the simulated ordered products efficiently. For example, a K-means clustering technique may be used to determine the cluster of packages. The “K” chosen could be the maximum number of packages to use per order or the max number of package types to purchase. K could be inputted as a config parameter in config parameters 342 or config parameters 432. The K-means technique may be used to generate an optimized set of packages to purchase in order to pack the ordered products. The technique may begin by randomly choosing K set of packages from the set of packages to pack the simulated orders efficiently and identify the unused space in each type of package. Packaging service core algorithm 450 may utilize the K-means clustering technique may be iteratively executed until a minimal sum of the variances (e.g., mean unused space across orders) is identified).
One of ordinary skill in the art would have recognized that applying the known technique of Cui would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the packing configuration threshold technique of Cui to the teachings of Goren would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such packing configuration measurement elements into similar systems. Further, applying a particular threshold to the decision to enable a user to control a number of iterations regarding packing analyses to determine whether or not using fewer containers is appropriate would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more efficient and reliable product packing operations at a minimized cost. 
Thus, through KSR Rationale D (See MPEP 2141(III)(D)), the combination of Goren and Cui discloses …wherein, in response to a determination that the human operator deviations from the adjusted first packing configuration is at least a threshold error value, the control circuit is further configured to: determine a difference between a first average count of shipping boxes used to ship the
first set of items in accordance with the human operator deviations over a period of time and a second count of shipping boxes in accordance with the adjusted first packing configuration over the period of time, wherein a target error rate allows a user to control a number of iterations ran in determining a subsequent packing configuration in the first feedback loop; 
and in response to the determination that the difference is less than the target error rate, increase the number of iterations ran to determine the subsequent packing configuration relative to a previous number of iterations ran determining the adjusted first packing configuration.
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the human and robotic packing elements of Goren and the machine learning elements of Mimassi to include the packing configuration threshold elements of Cui in the analogous art of simulation of package configurations for generating cost optimized configurations for the same reasons as stated for claim 4.

Regarding claim 8, the combination of Goren and Mimassi discloses …The system of claim 1…
Through KSR Rationale D (See MPEP 2141(III)(D)), the combination of Goren and Cui discloses … wherein, in response to a determination that the human operator deviations from the adjusted first packing configuration is at least a threshold error value, the control circuit is further configured to: determine a difference between a first average count of shipping boxes used to ship the first set of items in accordance with the human operator deviations over a period of time and a second count of shipping boxes in accordance with the adjusted first packing configuration over the period of time, wherein a target error rate allows a user to control a number of iterations ran in determining a subsequent packing configuration in the first feedback loop; and in response to the determination that the difference is greater than the target error rate, provide an alert message to an electronic device associated with a retail facility, the alert message indicating that there is a high likelihood that an overall packaging of the first set of items in a retail facility is inefficient.
First, Goren discloses determinations of human operator deviations from first packing configurations, optimality criteria with respect to a number of containers required for packing a set of items, iterating analyses steps to provide alternative packing configurations, as well as an indication of the likelihood of sub-optimal results (Goren, ¶ 83, On Step 230, the packing scheme determined on Step 220 may be checked as to whether the one or more optimality criteria are being met thereby, and, if so, the process may proceed to Step 240. Otherwise, Step 220 may be repeated in order to determine a different packing scheme, such as, for example, by determining a different ordering in Step 224, determining a different division in Step 226, or both), (Id., ¶ 86, Apparatus 300 may comprise one or more Processor(s) 302. Processor 302 may be a Central Processing Unit (CPU), a microprocessor, an electronic circuit, an Integrated Circuit (IC) or the like. Processor 302 may be utilized to perform computations required by Apparatus 300 or any of it subcomponents), (Id., ¶ 83, On Step 230, the packing scheme determined on Step 220 may be checked as to whether the one or more optimality criteria are being met thereby, and, if so, the process may proceed to Step 240. Otherwise, Step 220 may be repeated in order to determine a different packing scheme, such as, for example, by determining a different ordering in Step 224, determining a different division in Step 226, or both. Additionally or alternatively, a different assignment into one or more containers or different transportation route of any one of which containers may be determined. In some exemplary embodiments, the packing scheme at hand may be compared with one or more previously determined packing schemes (discloses determining deviation (i.e. error data), and the one determined to be most desirable with respect to the optimality criteria may be chosen), (Id., ¶ 12, the set of items are packed and transported within containers of a limited dimension, wherein the one or more optimality criteria comprise a criterion of a number of containers required for packing a respective portion of the set of items in a subset), (Id., ¶ 23, A container may have a limited volume, which may not accommodate all items included in an order, or even those intended for packing at a particular location, such as, for example, all products from a same department in a supermarket, as discussed herein. Similarly, a container may be subject to a weight limit, either in addition to or in lieu of a volume limit. A number of containers used for packing and shipment of items in an order, or for packing a subset of these items at a particular station, may affect transportation costs, as a freight capacity of a conveyance vehicle may also be limited, in terms of a total volume, weight, or both. Given a set of items with their respective volumes and/or weights, a minimum number of containers accommodating them may be estimated, using for example techniques of solving what is known in the art as “the bin packing problem”), (Id., ¶ 69, One technical effect of utilizing the disclosed subject matter is to provide an improvement upon pre-existing techniques for packing and transporting goods, where only a single provider and a single packing point are typically employed in fulfillment and shipping of a customer's order. Under conventional approaches of this sort, items may be picked and brought to a packing post without any organizing rules or logic, where they may be placed haphazardly and packed manually, with same lacking order or guidance. Accordingly, a decision on placement of an item in a certain position in a package may be made by applying an ad hoc discretion or intuitively, possibly leading to sub-optimal results. A time elapsed from when an item is first picked and brought to the packing point and until it is actually placed in the package and shipped away may be prolonged, thus exposing sensitive items to spoilage or deterioration)
Further, Cui discloses threshold limits with regard to packaging configurations, mean variance between packaging configurations over time, and alert messages sent to a fulfillment optimization system (Cui, ¶ 65, FIG. 3 is an exemplary package configuration optimization system 300, consistent with the disclosed embodiments. Generation of a new package configuration may be triggered manually by employees of a fulfillment center 200 or automatically by the warehouse management system 119 whenever the packaging costs optimization falls below a certain threshold. Cost optimizations of packaging may include the fill rate of a certain type of package and the costs involved in utilization of that type of package (costs include manufacturing cost, storage cost, packing costs—i.e., amount of material that needs to be filled in the package, and shipping costs charged by a third party shipping service)), (Id., ¶ 66, In some embodiments, fulfillment optimization system 113 may constantly monitor the cost optimization requirements and generate a trigger when threshold limits are no longer satisfied by the current configuration of packages. Warehouse management system 119 can constantly listen for new configuration generation requests or requests are sent directly by the fulfillment optimization system 113 via fulfillment message gateway 115 for a certain fulfillment center 200), (Id., ¶ 77, After identifying the packages to be used for efficient packaging of the simulated orders, packaging service core algorithm 450 may perform a clustering analysis to determine clusters of closely related packages. The clusters may be between individual packages or sets of packages chosen to pack the simulated ordered products efficiently. For example, a K-means clustering technique may be used to determine the cluster of packages. The “K” chosen could be the maximum number of packages to use per order or the max number of package types to purchase. K could be inputted as a config parameter in config parameters 342 or config parameters 432. The K-means technique may be used to generate an optimized set of packages to purchase in order to pack the ordered products. The technique may begin by randomly choosing K set of packages from the set of packages to pack the simulated orders efficiently and identify the unused space in each type of package. Packaging service core algorithm 450 may utilize the K-means clustering technique may be iteratively executed until a minimal sum of the variances (e.g., mean unused space across orders) is identified), (Id., ¶ 66, fulfillment optimization system 113 may constantly monitor the cost optimization requirements and generate a trigger when threshold limits are no longer satisfied by the current configuration of packages. Warehouse management system 119 can constantly listen for new configuration generation requests or requests are sent directly by the fulfillment optimization system 113 via fulfillment message gateway 115 for a certain fulfillment center 200).
One of ordinary skill in the art would have recognized that applying the known technique of Cui would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the packing configuration threshold technique of Cui to the teachings of Goren would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such packing configuration measurement elements into similar systems. Further, applying a particular threshold to the decision to enable an alert message indicating that a particular packaging configuration has a high likelihood of being inefficient would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more efficient and reliable product packing operations at a minimized cost. 
Thus, through KSR Rationale D (See MPEP 2141(III)(D)), the combination of Goren and Cui discloses … wherein, in response to a determination that the human operator deviations from the adjusted first packing configuration is at least a threshold error value, the control circuit is further configured to: determine a difference between a first average count of shipping boxes used to ship the first set of items in accordance with the human operator deviations over a period of time and a second count of shipping boxes in accordance with the adjusted first packing configuration over the period of time, wherein a target error rate allows a user to control a number of iterations ran in determining a subsequent packing configuration in the first feedback loop; and in response to the determination that the difference is greater than the target error rate, provide an alert message to an electronic device associated with a retail facility, the alert message indicating that there is a high likelihood that an overall packaging of the first set of items in a retail facility is inefficient.
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the human and robotic packing elements of Goren and the machine learning elements of Mimassi to include the packing configuration threshold elements of Cui in the analogous art of simulation of package configurations for generating cost optimized configurations for the same reasons as stated for claim 4.

Regarding claim 9, the combination of Goren and Mimassi discloses …The system of claim 1…
Through KSR Rationale D (See MPEP 2141(III)(D)), the combination of Goren and Cui discloses … wherein, in response to a determination that the human operator deviations from the adjusted first packing configuration is at least a threshold error value, the control circuit is further configured to:
determine a difference between a first average count of shipping boxes used to ship the first set of items in accordance with the human operator deviations over a period of time and a second count of shipping boxes in accordance with the adjusted first packing configuration over the period of time, wherein a target error rate allows a user to control a number of iterations ran in determining a subsequent packing configuration in the first feedback loop;
and in response to the determination that the difference is greater than the target error rate, decrease the number of iterations ran to determine the subsequent packing configuration relative to a previous number of iterations ran determining the adjusted first packing configuration.
First, Goren discloses determinations of human operator deviations from first packing configurations, optimality criteria with respect to a number of containers required for packing a set of items, and iterating analyses steps to provide alternative packing configurations (Goren, ¶ 83, On Step 230, the packing scheme determined on Step 220 may be checked as to whether the one or more optimality criteria are being met thereby, and, if so, the process may proceed to Step 240. Otherwise, Step 220 may be repeated in order to determine a different packing scheme, such as, for example, by determining a different ordering in Step 224, determining a different division in Step 226, or both), (Id., ¶ 86, Apparatus 300 may comprise one or more Processor(s) 302. Processor 302 may be a Central Processing Unit (CPU), a microprocessor, an electronic circuit, an Integrated Circuit (IC) or the like. Processor 302 may be utilized to perform computations required by Apparatus 300 or any of it subcomponents), (Id., ¶ 83, On Step 230, the packing scheme determined on Step 220 may be checked as to whether the one or more optimality criteria are being met thereby, and, if so, the process may proceed to Step 240. Otherwise, Step 220 may be repeated in order to determine a different packing scheme, such as, for example, by determining a different ordering in Step 224, determining a different division in Step 226, or both. Additionally or alternatively, a different assignment into one or more containers or different transportation route of any one of which containers may be determined. In some exemplary embodiments, the packing scheme at hand may be compared with one or more previously determined packing schemes (discloses determining deviation (i.e. error data), and the one determined to be most desirable with respect to the optimality criteria may be chosen), (Id., ¶ 12, the set of items are packed and transported within containers of a limited dimension, wherein the one or more optimality criteria comprise a criterion of a number of containers required for packing a respective portion of the set of items in a subset), (Id., ¶ 23, A container may have a limited volume, which may not accommodate all items included in an order, or even those intended for packing at a particular location, such as, for example, all products from a same department in a supermarket, as discussed herein. Similarly, a container may be subject to a weight limit, either in addition to or in lieu of a volume limit. A number of containers used for packing and shipment of items in an order, or for packing a subset of these items at a particular station, may affect transportation costs, as a freight capacity of a conveyance vehicle may also be limited, in terms of a total volume, weight, or both. Given a set of items with their respective volumes and/or weights, a minimum number of containers accommodating them may be estimated, using for example techniques of solving what is known in the art as “the bin packing problem”).
Further, Cui discloses threshold limits with regard to packaging configurations as well as mean variance between packaging configurations over time (Cui, ¶ 65, FIG. 3 is an exemplary package configuration optimization system 300, consistent with the disclosed embodiments. Generation of a new package configuration may be triggered manually by employees of a fulfillment center 200 or automatically by the warehouse management system 119 whenever the packaging costs optimization falls below a certain threshold. Cost optimizations of packaging may include the fill rate of a certain type of package and the costs involved in utilization of that type of package (costs include manufacturing cost, storage cost, packing costs—i.e., amount of material that needs to be filled in the package, and shipping costs charged by a third party shipping service)), (Id., ¶ 66, In some embodiments, fulfillment optimization system 113 may constantly monitor the cost optimization requirements and generate a trigger when threshold limits are no longer satisfied by the current configuration of packages. Warehouse management system 119 can constantly listen for new configuration generation requests or requests are sent directly by the fulfillment optimization system 113 via fulfillment message gateway 115 for a certain fulfillment center 200), (Id., ¶ 77, After identifying the packages to be used for efficient packaging of the simulated orders, packaging service core algorithm 450 may perform a clustering analysis to determine clusters of closely related packages. The clusters may be between individual packages or sets of packages chosen to pack the simulated ordered products efficiently. For example, a K-means clustering technique may be used to determine the cluster of packages. The “K” chosen could be the maximum number of packages to use per order or the max number of package types to purchase. K could be inputted as a config parameter in config parameters 342 or config parameters 432. The K-means technique may be used to generate an optimized set of packages to purchase in order to pack the ordered products. The technique may begin by randomly choosing K set of packages from the set of packages to pack the simulated orders efficiently and identify the unused space in each type of package. Packaging service core algorithm 450 may utilize the K-means clustering technique may be iteratively executed until a minimal sum of the variances (e.g., mean unused space across orders) is identified).
One of ordinary skill in the art would have recognized that applying the known technique of Cui would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the packing configuration threshold technique of Cui to the teachings of Goren would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such packing configuration measurement elements into similar systems. Further, applying a particular threshold to the decision to enable a user to reduce a number of iterations regarding packing analyses to determine whether or not using fewer containers is appropriate would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more efficient and reliable product packing operations at a minimized cost. 
Thus, through KSR Rationale D (See MPEP 2141(III)(D)), the combination of Goren and Cui discloses …wherein, in response to a determination that the human operator deviations from the adjusted first packing configuration is at least a threshold error value, the control circuit is further configured to: determine a difference between a first average count of shipping boxes used to ship the first set of items in accordance with the human operator deviations over a period of time and a second count of shipping boxes in accordance with the adjusted first packing configuration over the period of time, wherein a target error rate allows a user to control a number of iterations ran in determining a subsequent packing configuration in the first feedback loop; 
and in response to the determination that the difference is greater than the target error rate, decrease the number of iterations ran to determine the subsequent packing configuration relative to a previous number of iterations ran determining the adjusted first packing configuration.
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the human and robotic packing elements of Goren and the machine learning elements of Mimassi to include the packing configuration threshold elements of Cui in the analogous art of simulation of package configurations for generating cost optimized configurations for the same reasons as stated for claim 4.

Regarding claim 10, the combination of Goren and Mimassi discloses …The system of claim 1…
Through KSR Rationale D (See MPEP 2141(III)(D)), the combination of Goren and Cui discloses … wherein, in response to a determination that the human operator deviations from the adjusted first packing configuration is at least a threshold error value, the control circuit is further configured to: determine a difference between a first average count of shipping boxes used to ship the first set of items in accordance with the human operator deviations over a period of time and a second count of shipping boxes in accordance with the adjusted first packing configuration over the period of time, wherein a target error rate allows a user to control a number of iterations ran in determining a subsequent packing configuration in the first feedback loop; 
and in response to the determination that the difference is equal to or greater than the target error rate, determine the subsequent packing configuration by running the same number of iterations as used in determining the adjusted first packing configuration.
First, Goren discloses determinations of human operator deviations from first packing configurations, optimality criteria with respect to a number of containers required for packing a set of items, and iterating analyses steps to provide alternative packing configurations (Goren, ¶ 83, On Step 230, the packing scheme determined on Step 220 may be checked as to whether the one or more optimality criteria are being met thereby, and, if so, the process may proceed to Step 240. Otherwise, Step 220 may be repeated in order to determine a different packing scheme, such as, for example, by determining a different ordering in Step 224, determining a different division in Step 226, or both), (Id., ¶ 86, Apparatus 300 may comprise one or more Processor(s) 302. Processor 302 may be a Central Processing Unit (CPU), a microprocessor, an electronic circuit, an Integrated Circuit (IC) or the like. Processor 302 may be utilized to perform computations required by Apparatus 300 or any of it subcomponents), (Id., ¶ 83, On Step 230, the packing scheme determined on Step 220 may be checked as to whether the one or more optimality criteria are being met thereby, and, if so, the process may proceed to Step 240. Otherwise, Step 220 may be repeated in order to determine a different packing scheme, such as, for example, by determining a different ordering in Step 224, determining a different division in Step 226, or both. Additionally or alternatively, a different assignment into one or more containers or different transportation route of any one of which containers may be determined. In some exemplary embodiments, the packing scheme at hand may be compared with one or more previously determined packing schemes (discloses determining deviation (i.e. error data), and the one determined to be most desirable with respect to the optimality criteria may be chosen), (Id., ¶ 12, the set of items are packed and transported within containers of a limited dimension, wherein the one or more optimality criteria comprise a criterion of a number of containers required for packing a respective portion of the set of items in a subset), (Id., ¶ 23, A container may have a limited volume, which may not accommodate all items included in an order, or even those intended for packing at a particular location, such as, for example, all products from a same department in a supermarket, as discussed herein. Similarly, a container may be subject to a weight limit, either in addition to or in lieu of a volume limit. A number of containers used for packing and shipment of items in an order, or for packing a subset of these items at a particular station, may affect transportation costs, as a freight capacity of a conveyance vehicle may also be limited, in terms of a total volume, weight, or both. Given a set of items with their respective volumes and/or weights, a minimum number of containers accommodating them may be estimated, using for example techniques of solving what is known in the art as “the bin packing problem”).
Further, Cui discloses threshold limits with regard to packaging configurations as well as mean variance between packaging configurations over time (Cui, ¶ 65, FIG. 3 is an exemplary package configuration optimization system 300, consistent with the disclosed embodiments. Generation of a new package configuration may be triggered manually by employees of a fulfillment center 200 or automatically by the warehouse management system 119 whenever the packaging costs optimization falls below a certain threshold. Cost optimizations of packaging may include the fill rate of a certain type of package and the costs involved in utilization of that type of package (costs include manufacturing cost, storage cost, packing costs—i.e., amount of material that needs to be filled in the package, and shipping costs charged by a third party shipping service)), (Id., ¶ 66, In some embodiments, fulfillment optimization system 113 may constantly monitor the cost optimization requirements and generate a trigger when threshold limits are no longer satisfied by the current configuration of packages. Warehouse management system 119 can constantly listen for new configuration generation requests or requests are sent directly by the fulfillment optimization system 113 via fulfillment message gateway 115 for a certain fulfillment center 200), (Id., ¶ 77, After identifying the packages to be used for efficient packaging of the simulated orders, packaging service core algorithm 450 may perform a clustering analysis to determine clusters of closely related packages. The clusters may be between individual packages or sets of packages chosen to pack the simulated ordered products efficiently. For example, a K-means clustering technique may be used to determine the cluster of packages. The “K” chosen could be the maximum number of packages to use per order or the max number of package types to purchase. K could be inputted as a config parameter in config parameters 342 or config parameters 432. The K-means technique may be used to generate an optimized set of packages to purchase in order to pack the ordered products. The technique may begin by randomly choosing K set of packages from the set of packages to pack the simulated orders efficiently and identify the unused space in each type of package. Packaging service core algorithm 450 may utilize the K-means clustering technique may be iteratively executed until a minimal sum of the variances (e.g., mean unused space across orders) is identified).
One of ordinary skill in the art would have recognized that applying the known technique of Cui would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the packing configuration threshold technique of Cui to the teachings of Goren would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such packing configuration measurement elements into similar systems. Further, applying a particular threshold to the decision to enable a user to control a number of iterations regarding packing analyses to determine whether or not using fewer containers is appropriate would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more efficient and reliable product packing operations at a minimized cost. 
Thus, through KSR Rationale D (See MPEP 2141(III)(D)), the combination of Goren and Cui discloses …wherein, in response to a determination that the human operator deviations from the adjusted first packing configuration is at least a threshold error value, the control circuit is further configured to: determine a difference between a first average count of shipping boxes used to ship the first set of items in accordance with the human operator deviations over a period of time and a second count of shipping boxes in accordance with the adjusted first packing configuration over the period of time, wherein a target error rate allows a user to control a number of iterations ran in determining a subsequent packing configuration in the first feedback loop; 
and in response to the determination that the difference is equal to or greater than the target error rate, determine the subsequent packing configuration by running the same number of iterations as used in determining the adjusted first packing configuration.
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the human and robotic packing elements of Goren and the machine learning elements of Mimassi to include the packing configuration threshold elements of Cui in the analogous art of simulation of package configurations for generating cost optimized configurations for the same reasons as stated for claim 4.

Regarding claims 14 and 16-20, these claims recite limitations substantially similar to those in claims 4 and 6-10, respectively, and are rejected for the same reasons as stated above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Whalen et al., U.S. Publication No. 2020/0126031 discloses a system, method, and apparatus for dispensing and monitoring pharmacy shipments.
Sakai et al., U.S. Publication No. 2019/0347613 discloses a logistics management device, logistics management method, and program.
Reinhardt, U.S. Patent No. 10,909,492 discloses methods and systems for prescription drug shipping selection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D BOLEN whose telephone number is (408)918-7631. The examiner can normally be reached Monday - Friday 8:00 AM - 5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patty Munson can be reached on (571) 270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D BOLEN/               Examiner, Art Unit 3624                                                                                                                                                                                         /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624